Citation Nr: 1015345	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected chronic gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1940 to October 
1945.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
an increased, compensable, 10 percent evaluation for 
gastritis, but denied an evaluation in excess of 10 percent.  
The claim addressed in this appeal was Remanded by the Board 
in September 2009.


FINDING OF FACT

The Veteran's gastritis has not been manifested by multiple 
small eroded or ulcerated areas, severe hemorrhages, or large 
ulcerated or eroded areas, at any time during the pendency of 
this claim, and the Veteran's lay contentions that additional 
symptoms should be considered in evaluating his service-
connected gastritis are contrary to the medical evidence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Codes 7307, 
7346 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service-connected gastritis.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  If VA does not provide pre-adjudicative notice of 
any of the elements necessary to substantiate the claim, that 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, following the Veteran's submission of the claim 
for an increased evaluation in 2005, the RO issued a January 
2006 letter which advised the Veteran generally of the 
criteria for an increased evaluation and the types of 
evidence he might submit which would be relevant to 
substantiate the claim.  In June 2008, another letter was 
issued about VA's duties to assist and notify the Veteran.  
The June 2008 letter advised the Veteran about the criteria 
governing assignment of disability evaluations and assignment 
of effective dates, when a claim is granted.  Although the 
2008 letter was not issued prior to the initial unfavorable 
rating decision, it was issued prior to January 2009 
readjudication of the claim.  The claim has again been 
readjudicated following the Board's September 2009 Remand.

To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim 
that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of the claims addressed in this decision.  The 
appeal may be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This claim addresses 
a disability for which service connection was granted many 
years ago, and service treatment records were obtained and 
associated with the claims file many years ago.  

During the pendency of this claim, the Veteran was been 
afforded relevant VA examination, in 2006, and most recently 
in November 2009.  Lengthy VA clinical records have been 
obtained.  The Veteran does not contend that any other 
information is available which would assist him to 
substantiate his claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law governing claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  Disability evaluations are determined by 
the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Claim for increased evaluation in excess of 10 percent for 
gastritis

Historically, the Veteran was granted service connection for 
gastritis effective in 1970.  A noncompensable evaluation was 
assigned.  That noncompensable evaluation remained in effect 
in November 2005, when the Veteran submitted the claim for an 
increased evaluation which led to this appeal.

The Veteran's service-connected gastritis is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7307.   DC 7307 provided 
criteria for evaluating hypertrophic gastritis.  A 10 percent 
rating is assigned for chronic gastritis with small nodular 
lesions and symptoms.  A 30 percent rating is assigned for 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent disability rating is 
warranted for chronic gastritis identified by a gastroscopy 
with severe hemorrhages or large ulcerated or eroded areas.

At the time of VA examination conducted in March 2006, the 
Veteran complained of gastric acidity symptoms, with 
heartburn, fullness, and reflux of acid, partially relieved 
by medications.  The Veteran also reported a history of 
diverticulitis of the colon and carcinoma of the colon, 
status post operative, 1986.  The Veteran was referred for 
endoscopy.  The evaluation for gastritis was increased from 
noncompensable to 10 percent, based on his symptomatology.  

A March 2006 esophagogastroduodenoscopy (EGD) disclosed a 
normal esophagus, prominent gastric folds, duodenal mucosal 
elevation, but no Helicobacter pylori.  Upper 
gastrointestinal (GI) examination again disclosed normal 
esophagus, mucosal folds of the stomach body and fundus, and 
a mucosal irregularity thought to be a possible lesion or 
polyp.  Tissue biopsies disclosed no pathologic changes.

By a statement submitted in May 2006, the Veteran stated that 
his gastritis was growing increasingly severe and was "at a 
critical point."  The Veteran stated that he was having 
difficulty eating.  Outpatient treatment records reflect that 
the Veteran was treated for complaints of diarrhea.  In May 
2006, the Veteran's abdominal pain was found to be due to 
diverticulitis, and he was treated with antibiotics.  In June 
2006, he continued to complain of liquid stools.  

The report of July 2006 VA examination discloses that the 
Veteran denied fecal leakage or lack of sphincter control.  
August 2006 outpatient evaluation disclosed that the 
Veteran's abdomen was non-tender, nondistended, and soft.  He 
reported that he was doing well.  In November 2006, he sought 
evaluation of constipation.

VA outpatient treatment records in 2007 described the Veteran 
as well-nourished, ambulatory, and in no distress.  The 
Veteran's substantive appeal, received in May 2007, stated 
that his service-connected chronic gastritis had "gotten so 
bad" that "lately I don't have any bowel control"  In June 
2008, a social worker submitted a statement indicating that 
the Veteran had complained of his "gastrointestinal 
illness" may times, and recently had a bowel movement inside 
the social worker's vehicle.  However, there is no evidence 
that any provider attributed the Veteran's bowel difficulties 
to his chronic gastritis.  

On VA examination conducted in July 2008, there was mild 
epigastric tenderness.  The Veteran complained of bloating, 
diarrhea, flatulence, and abdominal pain.  The examiner 
stated that there was alternating diarrhea and constipation.  
Veteran began complaining of constipation.  The examiner 
noted the Veteran's award of service connection for anal 
fistula, history of hemorrhoids, and occasional fecal 
leakage, but did not link these complaints to the Veteran's 
service-connected gastritis.  The examiner assigned a 
diagnosis of impaired sphincter control with diminished tone.  

In February 2009, biopsy of the soft palate revealed squamous 
cell carcinoma.  Radiation therapy was used to treat the soft 
palate cancer.  The Veteran developed radiation-induced 
mucositis, among several other infections.  He became unable 
to eat, and a gastrostomy tube was required.  

The report of November 2009 VA examination reveals that the 
Veteran reported epigastric burning and alternating 
constipation and diarrhea.  He reported epigastric pain 
beginning one to three hours after eating.  The Veteran 
refused to undergo further testing of the upper GI tract.  
The examiner opined that, in view of the Veteran's soft 
palate surgery, dysphagia, and gastrostomy tube, and the 
adverse effects of radiation therapy, including mucositis and 
oral candidiasis, upper GI testing was contraindicated and 
might not even be possible, given the Veteran's physical 
limitations.  

The examiner stated that, since upper GI testing was not 
performed, it would require "mere speculation" to determine 
whether the Veteran did or did not manifest small gastric 
nodular lesions or multiple small gastric eroded or ulcerated 
areas, or large ulcerated area.  However, the examiner noted 
that the Veteran's hemoglobin was stable and the Veteran 
denied melena or hematochezia.  The examiner opined that, if 
the Veteran had large ulcerations or hemorrhages, melana, 
hematochezia, anemia, or GI bleeding would have been noted 
during the Veteran's hospitalization and treatment for 
cancer.  The examiner further noted that the 2006 upper GI 
and EGD examinations disclosed that the Veteran had no 
gastric lesions, erosions, or hemorrhages at that time.  The 
Board interprets the examiner's opinion as stating that the 
available medical evidence establishes that the Veteran does 
not have any symptoms that might suggest that the Veteran 
meets any criterion for an evaluation in excess of 10 percent 
for gastritis.  The examiner's report also demonstrates that 
no additional clinical evidence from examination of the 
Veteran's gastric tissue through EDG can be conducted.  

EDG evidence, which would conclusively demonstrate, without 
resort to speculation, the current appearance of the 
Veteran's gastric tissue, is not available, and cannot be 
obtained.  The clinical evidence of record, including the 
report of 2006 EDG examination, and lengthy clinical evidence 
from the Veteran's recent treatment for soft palate cancer, 
disclose no finding that is suggests that the Veteran 
currently meets any criterion for an evaluation under DC 7307 
in excess of 10 percent for gastritis.  

The Board has considered whether an evaluation in excess of 
10 percent is applicable under any other Diagnostic Code.  DC 
7308, the code used to rate postgastrectomy syndrome, 
provides a 60 percent rating for severe postgastretomy 
syndrome; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
rating is assigned under DC 7308 for moderate postgastrectomy 
syndrome; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, DC 7308.  The 
evidence establishes that the Veteran has complained of 
diarrhea, but those symptoms have been attributed to the 
Veteran partial colectomy, an anal fistula, the Veteran's 
lack of teeth, dysphagia, and soft palate cancer treatment.  
Thus, the Veteran's lay contentions that additional symptoms 
should be considered in evaluating his service-connected 
gastritis are contrary to the medical evidence.

Although the Veteran has medical disorders productive of 
severe impairment of health, with weight loss, the medical 
evidence establishes that the Veteran's weight loss and 
difficulty eating and swallowing cannot be attributed to his 
gastritis.  Therefore, DC 7308 is not applicable to the 
Veteran's service-connected gastritis to warrant an 
evaluation in excess of 10 percent.  

The evidence does not raise any possibility that the 
industrial impairment due to the Veteran's service-connected 
gastritis is beyond a level consistent with the assigned 10 
percent schedular evaluation.  In particular, the Veteran is 
currently unable to swallow, and his gastritis has not 
required any treatment beyond continuation of medications.  
Although the Veteran has raised contentions that his 
gastritis results in symptoms such as diarrhea which are not 
addressed in the schedular criteria, the Veteran's clinical 
providers have not attributed such symptomatology to the 
Veteran's gastritis.  Rather, the clinical evidence 
establishes that disorders other than service-connected 
gastritis are related to the symptoms which are not 
encompassed within the schedular criteria.  The Veteran's 
disability picture related to his gastritis is not unusual or 
exceptional.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis during this period.  See 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected gastritis.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim must be denied.


ORDER

The appeal for an evaluation in excess of 10 percent for 
service-connected chronic gastritis is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


